

117 S2250 IS: To extend concealed carry rights to Federal judges and prosecutors. 
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2250IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo extend concealed carry rights to Federal judges and prosecutors. 1.Promoting concealed carry rights for law enforcement officers(a)AmendmentsSection 926B of title 18, United States Code, is amended by adding at the end the following:(g)For purposes of this section, a Federal judge, a Federal magistrate judge, or a Federal prosecutor shall be considered to be qualified law enforcement officer if the judge, magistrate judge, or prosecutor meets the criteria described in paragraphs (5) and (6) of subsection (c). (h)The Attorney General, or any United States Attorney, may file a civil action against any State government, State agency, or State employee to enjoin any actions or practices that impede qualified law enforcement officers from carrying a concealed firearm under subsection (a). .(b)Regulations and guidanceThe Attorney General shall—(1)promulgate regulations and issue guidance to implement subsection (h) of section 926B of title 18, United States Code, as added by subsection (a) of this section; and (2)develop and implement programs for qualified law enforcement officers to report when they are impeded from carrying a concealed firearm under section 926B of title 18, United States Code, and to ascertain what remedial actions the Department of Justice has taken. (c)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 to the Department of Justice to carry out this section. 